Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on April 8, 2022 is acknowledged.
3.	Claims 1-20 have been cancelled and new claims 21-40 have been added.
4.	Amendment to the specification filed on May 20, 2022 is acknowledged.
5.	Claims 21-40 are allowed in this office action.
6.	Sequence listing filed on May 20, 2022 is acknowledged and accepted by SCORE.

EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
7.	Objection to specification for reciting the amino acid sequence FSSE written out in the structural format as P5779 and missing the sequence identifier associated with the sequence, is hereby withdrawn in view of Applicant filing sequence listing and amendment to the specification filed on May 20, 2022.
8.	Objections to the specification are hereby withdrawn in view of Applicant’s amendment to the specification filed on April 8, 2022.
9.	Objection to claims 14-16 and 19-20 is hereby withdrawn in view of Applicant’s cancellation of the claims.
10.	Objection to claims 2 and 16 is hereby withdrawn in view of Applicant’s cancellation of the claims. 
11.	Rejection of claims 1 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s cancellation of the claims.
12.	Rejection of claims 14-16 and 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s cancellation of the claims.
13.	Rejection of claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Bondebjerg et al (US 2007/0155803, cited in the previous office action), is hereby withdrawn in view of Applicant’s cancellation of the claim. 
14.	Rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/869905, is hereby withdrawn in view of Applicant filing eTD in the copending Application No. 16/869905 on May 20, 2022. Instant application and copending application has the same filing date and the same priority date.
15.	Rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-19 of copending Application No. 16/869950, is hereby withdrawn in view of Applicant filing eTD in the copending Application No. 16/869950 on May 20, 2022. Instant application and copending application has the same filing date and the same priority date.

REASONS FOR ALLOWANCE
16.	The following is an examiner’s statement of reasons for allowance: A pharmaceutical composition comprising a peptidomimetic small molecule of the formula 
    PNG
    media_image1.png
    197
    304
    media_image1.png
    Greyscale
 wherein R1 is CH or N; and R2 is CH or N, and at least one of R1 or R2 is N is free of prior art of record.
	As indicated in the previous office action, the closest art is Janda et al (US Patent No. 6664372, cited in the previous office action). Janda et al teach synthesis of peptidomimetic azatides and combinatorial oligozatides (see abstract). Janda et al teach that azatide mimetics are needed for stability as compared to various natural peptide products and compounds which possess better bioavailability and exhibit greater activity as compared to known peptides (see column 2, lines 60-64). Janda et al teach the azatides have the structure: 
    PNG
    media_image2.png
    160
    455
    media_image2.png
    Greyscale
(see Figure 5). Janda et al do not teach instant formula
    PNG
    media_image1.png
    197
    304
    media_image1.png
    Greyscale
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 21-40, as set forth in the amendment filed on April 8, 2022, are allowed.



CONCLUSION
Claims 21-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654